       Case 2:20-cv-02598-KHV-GEB Document 46 Filed 08/26/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

NATIONAL LIABILITY & FIRE                             )
INSURANCE COMPANY,                                    )
                                                      )
                  Plaintiff,                          )
                                                      )
v.                                                    )   Case No. 20-cv-02598-KHV-GEB
                                                      )
KRUCIAL STAFFING, LLC,                                )
                                                      )
and                                                   )
                                                      )
BRIAN MICHAEL CLEARY V,                               )
                                                      )
                  Defendants.                         )
------------------------------------------------------)
KRUCIAL STAFFING, LLC,                                )
                                                      )
                  Counter-Plaintiff,                  )
                                                      )
v.                                                    )
                                                      )
NATIONAL LIABILITY & FIRE                             )
INSURANCE COMPANY,                                    )
                                                      )
                  Counter-Defendant.                  )
------------------------------------------------------)

      MEMORANDUM IN SUPPORT OF PARTIES’ JOINT MOTION TO EXTEND
                 DEADLINE TO CONDUCT MEDIATION

         Plaintiff/counter-defendant National Liability & Fire Insurance Company (“NLF”) and

Defendant/counter-plaintiff Krucial Staffing, LLC (“Krucial) jointly request this Court grant their

Joint Motion to Extend Deadline to Conduct Mediation (“Joint Motion”) and enter an order

extending the deadline—for court-ordered mediation in this case—to and including October 18,

2021. In further support of the foregoing, the Parties state the following:
       Case 2:20-cv-02598-KHV-GEB Document 46 Filed 08/26/21 Page 2 of 3




        1.     On April 12, 2021, this Court entered its operative scheduling order (Dkt. 27),

which required the Parties jointly designate a mediator by August 27, 2021. The operative

scheduling order further required the parties accomplish mediation by September 30, 2021.

        2.     The Parties refer to their concurrently filed Notice of Designation of Mediator,

fixing virtual mediation in this matter with mediator Bruce Waugh via videoconferencing tools on

October 18, 2021 at 9 CST.

        3.     Because accommodating the respective schedules of the Parties, their counsel, and

the agreed-upon mediator did not allow for setting this mediation by September 30, the Parties

jointly request this deadline to mediate be extended 18 days, to and including October 18, 2021.

        4.     This Court of course has the authority to adjust this deadline, whether under its

inherent discretion to control its own docket or local rule 6.1.

        5.     This is the first such extension to the mediation deadline sought by the Parties; the

requested extension will not impact the remainder of the operative scheduling order or the current

trial date.

        6.     This request is made on account of pressing deadlines of counsel in other, unrelated

matters and is not made for any improper purpose or to harass or delay.

        7.     Accordingly, for good cause shown, the above-mentioned request for brief

extension of time should be granted.

        For the foregoing reasons, the Parties respectfully request this Court grant their Joint

Motion, extend the deadline to conduct mediation in this case to and including October 18, 2021,

and for such other and further relief as the Court deems just and proper.




                                                  2
       Case 2:20-cv-02598-KHV-GEB Document 46 Filed 08/26/21 Page 3 of 3




                                                        Respectfully submitted,

                                                        SHOOK, HARDY & BACON L.L.P.

                                                        By: /s/ W. Clark Richardson
                                                            Douglas S. Beck, #70743
                                                            W. Clark Richardson, #27740
                                                            2555 Grand Boulevard
                                                            Kansas City, Missouri 64108-2613
                                                            Telephone: 816-474-6550
                                                            Facsimile: 816-421-5547
                                                            dbeck@shb.com
                                                            wrichardson@shb.com

                                                             Attorneys for Plaintiff/Counter-
                                                             Defendant



                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2021, the foregoing was filed electronically with the Clerk

of the Court to be served by operation of the Court’s electronic filing system upon counsel of record.

                                                        /s/ W. Clark Richardson
                                                        Attorneys for Plaintiff/Counter-Defendant




                                                   3
